DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: various locations of the instant specification recite bis(diethylamido)silane. This appears to be a misspelling of bis(diethylamino)silane in the context of the presented chemical formula for BDEAS in paragraph [00040] and e.g. and the chemical identified by the acronym BDEAS within the art1.  
Appropriate correction is required.

Claim Objections
Claim 7 is objected to because of the following informalities:  the claim recites that the organic silicon compound is inter alia “bis(DiEthylAmido)Silane (BDEAS)”. As recited, it appears that the recited compound is improperly labled/with grammatical errors.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, claim recites that “the first gas precursor is pulsed onto the surface of the substrate disposed in an etching processing chamber.” There is a lack of antecedent basis for the substrate being disposed in an etching processing chamber, as there has been no express step of disposing a substrate in an etching processing chamber. Likewise, the step of pulsing a first gas precursor as described in parent claim 1 does not necessarily require a chamber generally. Accordingly there is a question of whether the substrate recited in claim 3 is the same substrate recited in claim 1. Contrast with claim 16, which expressly recites in the same recitation of the pulsing step that the action occurs to a substrate disposed in an etching processing chamber in direct relationship in the same clause.  The issue can be cured, among other potential amendments, by incorporating the subject matter of claim 3 into claim 1, by amending claim 1 to recite “wherein the substrate is disposed in an etching processing chamber” 

Claim Rejections - 35 USC § 102
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1, 2, 4, 6, 8, 9, 10, 11, 12, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Jang et al. WO 2018/016871 A1 (with US 2019/0249296 acting as the official translation thereof with all citations referencing recitations in US2019/0249296, hereafter “Jang”). 
Regarding claims 1, 2, 4, 6, 8, 9, 10, 11; Jang is directed to a method of manufacturing high purity silicon nitride films using plasma enhanced atomic layer deposition (PEALD) with a two-stage plasma excitation step (Abstract). Jang discloses that the PEALD method used for forming the silicon nitride film comprises (Fig. 1): providing an organic silicon precursor containing an Si-N bond ([0021], [0050]); absorbing the organic silicon precursor [containing element Si] onto a provided substrate in an apparatus for PECVD operating at a temperature between 50 to 350°C by injecting the organic silicon precursor for a certain time [pulsing] without supplying plasma power ([0046], [0058]); purging the apparatus using a purge gas ([0059 – [0060]); injecting a first reaction gas in a first plasma with a hydrogen containing gas; purging the apparatus using the purge gas, injecting [pulsing] a second reaction gas containing e.g. nitrogen gas in a second plasma to absorb onto the treated substrate, wherein the absorption replaces impurities with nitrogen; purging the apparatus using a purge gas after the injection of the second reaction gas, wherein the previous steps define a cycle; and repeating the cycle as needed to produce a film of a desired thickness ([0078] – [0083], [0101]). Jang also discloses two embodiments where the substrate temperature during deposition is 100°C with the above method with bis(dimethylaminomethylsilyl) trimethylsilylamine  as the organic silicon precursor ([0101] – [0105], Table 1 Examples 5 and 6) as well as comparative examples that 
Regarding claims 12 and 14, Jang states that the disclosed PEALD process allows for an excellent step coverage of formed films having Si-N bonds and allows for fine patterns [features] with aspect ratios of e.g. 6:1 to have an atomic layer thickness to be uniformly formed [conformality]. ([0027], [0030], [0049], [0087], Table 4).
Regarding claims 15 and 20, Jang discloses that the silicon nitride film may be deposited specifically onto tops, middles and bottoms of a patterned wafer with space sizes of 75 nm and an aspect ratio of 6:1 [structures] (Table 4; [0110]). While Jang does not expressly teach that the material layer is selectively formed, under the broadest reasonable interpretation of “selectively formed” in light of the specification, such a characterization is inherent in the disclosed process of Jang.  It is reasonable to presume that the act of “selective forming” is inherent to Jang. Support for said presumption is found in the use of like materials and like processes (i.e. the anticipated layer-by-layer and cyclic process using similar precursors in same/similar processing conditions onto a structured substrates made of the same material, compare Jang’s disclosure with the description of a selective formation recited in [0050] of the instant specification) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the [prior art] product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 1, 2, 4, 6, 8, 9, 10, 11, 12, 14, 15 above, and further in view of Danek et al. US 2016/0293398 A1 (hereafter “Danek”).
Regarding claim 3, Jang does not expressly teach that the substrate is disposed in an etching processing chamber.
Danek is directed to methods for depositing conformal films during atomic layer deposition, such as SiN films in high aspect ratio features (Abstract, [0001] – [0002]). Danek discloses the concept of incorporating atomic layer etching (ALE) steps inside an atomic layer deposition (ALD) process ([0026] – [0028]). Both the steps for atomic layer deposition and the steps for atomic layer etching to process a substrate occur in the same chamber [etching chamber] (Fig. 1, 4, 5; [0033] – [0034], [0068] – [0072]). Finally, Danek discloses that while ALD processes tend to be conformal processes, the addition of etching steps and apparatus that can enable both ALD and ALE ([0027], [0031] – [0032], [0055], [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jang by performing the PEALD process in an etching processing chamber because Danek teaches that such chambers allow for both ALD processing as well as ALE processing in order to improve the conformality of films deposited.
Regarding claim 13, while Jang discloses performing their method onto a patterned substrate with features that have an aspect ratio of 6:1, Jang does not 
Danek discloses that the combined ALD/ALE method may be used to form conformal films onto substrates having features with aspect ratios of 10:1 or greater ([0035]). Danek also discloses that devices formed in part from the deposited films are being made smaller, and that accordingly their method is used to be able to form conformal films onto features with ever-increasing aspect ratios ([0001] – [0002]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jang by utilizing the method of Jang, modified by the method of Danek as necessary, to deposit silicon nitride films onto substrates with aspect ratios of 20:1 or greater because Jang teaches a process with conformality and good step coverage, Danek teaches that ALD techniques are part of solutions to deposit films onto high aspect ratio features, and because Danek teaches that such features are necessary to continue to fulfill the need of producing ever-smaller devices.

Claims 5 and 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang as applied to claims 1, 2, 4, 6, 8, 9, 10, 11, 12, 14, 15 above.
Regarding claim 5, Jang does not expressly teach an embodiment of their method that maintains a substrate temperature between the claimed temperatures. However, Jang does disclose other embodiments that are specifically at 100°C and also that the disclosed process may be operated with a substrate temperature between 50°C to about 400°C, overlapping with the claimed substrate temperatures ([0020]). In the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66(Fed. Cir. 1997). See MPEP 2144.05.
Regarding claim 7, Jang discloses that in some embodiments, bis (diethylamino) silane may be used as the organic silane precursor (Table 1). While Jang does not expressly teach an embodiment of the method with the precursor being used where the substrate temperature is less than 110 °C, Jang does disclose other embodiments that are specifically at 100°C and also that the disclosed process may be operated with a substrate temperature between 50°C to 400°C ([0020]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that an embodiment of the process disclosed using bis (diethylamino) silane as a precursor to be absorbed onto a substrate at a temperature of e.g. 100°C is suggested by Jang or otherwise have modified the method of Jang to arrive at such an embodiment because Jang teaches that bis (diethylamino) silane is a known precursor for forming a silicon nitride film for their process and provides a reasonable expectation of success of such a process.

Claim 16, 17, 18, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jang in view of Danek.
mutatis mutandis, the steps and elements shared between claims 1, 2, 4, 6, 8, 9, 10, 11, 12, 14, 15 and claims 16, 17, 18, 19.
	Jang does not expressly teach that the substrate is disposed in an etching processing chamber.
	Danek teach the steps and elements not expressly taught by Jang as described above concerning claim 3.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Jang by performing the PEALD process in an etching processing chamber because Danek teaches that such chambers allow for both ALD processing as well as ALE processing in order to improve the conformality of films deposited.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979. The examiner can normally be reached M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSE I HERNANDEZ-KENNEY/
Primary Examiner
Art Unit 1717






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. Product catalog for BDEAS, found at https://www.strem.com/catalog/v/14-7030/63/silicon_27804-64-4 and CAS Registry entry 27804-64-4